Name: Commission Regulation (EEC) No 1335/79 of 29 June 1979 determining, in respect of the 1979/80 sugar marketing year, the amounts for storage and packing costs and the premium for raw sugar referred to in Regulation (EEC) No 2103/77
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 162/ 102 Official Journal of the European Communities 30 . 6 . 79 COMMISSION REGULATION (EEC) No 1335/79 of 29 June 1979 determining , in respect of the 1979/80 sugar marketing year, the amounts for storage and packing costs and the premium for raw sugar referred to in Regula ­ tion (EEC) No 2103/77 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organi ­ zation of the market in sugar ('), as last amended by Regulation (EEC) No 1 396/78 (2 ), and in particular Articles 9 (6) and 1 1 (3) thereof, Whereas Commission Regulation (EEC) No 2103/77 of 23 September 1977 laying down detailed rules for the buying in by intervention agencies of sugar manu ­ factured from beet and cane harvested in the Commu ­ nity (3 ) provides that the storage costs applicable when a storage contract is concluded in accordance with Article 2 (2) of Council Regulation (EEC) No 447/68 of 9 April 1968 laying down general rules for interven ­ tion buying of sugar (4 ), as last amended by Regulation (EEC) No 1 359/77 (5 ), are to be determined at a flat rate for each sugar marketing year per 100 kilograms and per 10-day period , and that the cost of any special packing required by and chargeable to the interven ­ tion agency is also to be determined at a flat rate per 100 kilograms for each sugar marketing year ; Whereas Article 14 of Regulation (EEC) No 2103/77 provides that , for Community regions in which a quality premium is actually obtained on the market when raw sugar is sold after refining, the intervention agencies concerned shall grant a premium for such sugar and that the regions concerned and the amount of the premium are to be determined before the begin ­ ning of the sugar marketing year ; whereas a survey of the market situation in the various Community regions shows that , for the 1979/80 sugar marketing year, as regards raw sugar produced and accepted for intervention in the producing regions of the Commu ­ nity, the premium should be set at 0-725 ECU per 100 kilograms of raw sugar expressed in white value ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Sugar, HAS ADOPTED THIS REGULATION : Article 1 1 . For the 1979/80 sugar marketing year the amount of the storage costs as referred to in the first subparagraph of Article 8 (5) of Regulation (EEC) No 2103/77 shall be 0-031 ECU per 100 kilograms of sugar per 10-day period . 2 . For the 1979/80 sugar marketing year the flat rate amount of the costs in respect of the types of packing referred to in Article 17 (2) (a) and (b) of Regu ­ lation (EEC) No 2103/77 shall be 1-408 ECU per 100 kilograms of sugar . Article 2 1 . For the 1979/80 sugar marketing year the amount of the premium referred to in Article 14 (4) of Regulation (EEC) No 2103/77 shall be 0-725 ECU per 100 kilograms of raw sugar expressed in white value. 2 . The amount referred to in paragraph 1 shall be granted only for raw sugar produced and accepted for intervention in the regions of Belgium , France, Germany and Italy. Article 3 This Regulation shall enter into force on 1 July 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 June 1979 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 359 , M. 12 . 1974 , p. 1 . ( 2 ) OJ No L 170 , 27 . 6 . 1978 , p. 1 . ( 3 ) OJ No L 246 , 27 . 9 . 1977 , p. 12 . (4 ) OJ No L 91 , 12 . 4 . 1968 , p. 5 . ( 5 ) OJ No L 156, 25 . 6 . 1977 , p. 7 .